DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Status of Claims
This Office action is in response to the amendment filed on October 26, 2021.  No claims have been amended.  No claims have been cancelled. No new claims have been added. Thus, claims 1-29 are pending.


Response to Amendment

Applicant’s amendments regarding drawing objections, filed October 26, 2021, have been fully considered and are persuasive.  The drawing objections have been withdrawn.

Applicant’s amendments regarding specification objections, filed October 26, 2021, have been fully considered and are persuasive.  The specification objections have been withdrawn.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-29 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 13, and 19 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this (original) claim upon further consideration after Examiner interview with Applicant on October 25, 2021. Applicant argued that Ahmed does not disclose the claim's "determining the target waypoint based on a user's selection of a piece of equipment", and therefore a selection of a piece of equipment is not the same as selecting a waypoint.  At the time of the interview, Examiner recommended applicant to amend the claim to add clarity of differentiating between a piece of equipment and a waypoint to overcome Ahmed.
However, upon further post-interview analysis and consideration, Examiner concedes that a user selection of a piece of equipment as claimed, does indeed overcome the “waypoints” of Ahmed as a user selection of a “waypoint” in lieu of “a piece of equipment” is not sufficiently adequate nor singularly unique to specify, without ambiguity, the desired piece of equipment to be inspected.  A waypoint is a positional point (location) in 3D space and may be a same inspection waypoint for a plurality of a piece of equipment in the vicinity, but having different look angles for each of a plurality of a piece of equipment.   
Applicant further acknowledged Examiner's suggestion to include a "live or real-time" language to further limit claim 1's element of "displaying camera data" to 

	Regarding claim 13, independent claim 13 is a user interface device performing the identical method of independent claim 1, therefore claim 13 is also allowed for the same reason as claim 1.

Regarding claim 19, independent claim 19 is an unmanned robotic vehicle apparatus performing the identical method of independent claim 1, therefore claim 19 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 13, and 19, all of independent claim 1, 13, and 19’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                             
November 6, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661